DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
 
Response to Amendment
	The amendment filed 08/09/2022 has been entered. Claims 1, 11, 29, 39, and 43 have been amended. Claims 9-10, 15, 20 and  35-36 have been cancelled. Claims 8, 12, 34, 37, 40, and 44 were previously cancelled. Claims 1-7, 11, 13-14, 16-19, 21-33, 38-39 and 41-43 remain pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11, 14, 16, 18-19, 21-33, 39 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (Pub. No.: US 2015/0119831 A1) in view of Vitaris (Pub. No.: US 2009/0234306 A1).
	Regarding claim 1, Robinson discloses (fig. 1-4) a system (102) for treating a tissue site (104) (¶ 0024, ln. 1-3), comprising:
	A dressing (124), comprising:
	A base layer (132) including a periphery (152) surrounding a central portion (156) (¶ 0030, ln. 1-3) and a plurality of apertures (160) disposed through the periphery and the central portion (see fig. 4A-4B, ¶ 0030, ln. 1-4),
	An adhesive (136) configured to extend through the apertures at least in the periphery of the base layer to contact tissue surrounding the tissue site (¶ 0036, ln. 1-5),
	A sealing member (140) including a periphery (164) and a central portion (168) (¶ 0045, ln. 1-2), the periphery of the sealing member positioned proximate to the periphery of the base layer (¶ 0045, ln. 4-6), wherein the central portion of the sealing member and the central portion of the base layer define an enclosure (172) (¶ 0045, ln. 6-8), 
	A breathable zone (central portion 168), the breathable zone having a higher vapor permeability than the periphery of the sealing member (see breathable zone is void of adhesive 136 and thus has a higher vapor permeability than the periphery of the sealing member where adhesive 136 is disposed), wherein an interior facing surface of the breathable zone is configured to be in direct contact with moisture in the enclosure (see fig. 1, interior facing surface of breathable zone is in contact with fluid management assembly 144, fluid management assembly 144 receives fluid ¶ 0072, ln. 1-6), and wherein an exterior facing surface of the breathable zone is configured to be in direct contact with an ambient environment external to the dressing (see fig. 1); 
	At least one wicking layer (176, 180) disposed in the enclosure (¶ 0048, ln. 1-3), and
	An absorbent layer (184) disposed in the enclosure (¶ 0048, ln. 1-4); and
	A reduced-pressure source (128) configured to be coupled in fluid communication with the dressing (see fig. 1, ¶ 0029, ln. 1-3). 
	Robinson fails to disclose a zone opening disposed in the central portion of the sealing member, the breathable zone is positioned at the zone opening, a perimeter of the breathable zone configured to be coupled to a perimeter of the zone opening on an exterior facing surface of the sealing member. 
Vitaris teaches (fig. 1, 3A, 4A) a system (10) for treating a tissue site (abstract) in the same field of endeavor comprising a sealing member (cover layer 40), a zone opening (see zone 58) disposed in the central portion of the sealing member (see fig. 4A), a breathable zone positioned at the zone opening (see backing layer 44, fig. 4A), a perimeter of the breathable zone configured to be coupled to a perimeter of the zone opening on an exterior facing surface of the sealing member (see fig. 4A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing member of Robinson such that it includes the zone opening of Vitaris and such that the breathable zone is positioned at the zone opening, a perimeter of the breathable zone configured to be coupled to a perimeter of the zone opening on an exterior facing surface of the sealing member, in order to provide a zone that promotes the exchange of oxygen and moisture between the wound site and the atmosphere (Vitaris ¶ 0030, abstract) as well as provide an arrangement that facilitates the changing of certain individual components of the dressing without removing the entire dressing (Vitaris ¶ 0032). 
Regarding claim 2, Robinson discloses wherein the breathable zone comprises a vapor permeable and liquid impermeable film (¶ 0047, ln. 1-7) having a thickness between 15 to 50 microns (¶ 0047, ln. 8-10) which overlaps with the claimed range of 10 to 30 microns. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
	Regarding claim 3, Robinson discloses wherein the breathable zone comprises a non-adhesive polyurethane film (¶ 0046, ln. 1-6). 
	Regarding claim 4, Robinson discloses (fig. 1-4) wherein the adhesive is disposed on a surface of at least the periphery of the sealing member that is configured to face the base layer (see fig. 1-2, ¶ 0045, ln. 4-10), and wherein the breathable zone is free of the adhesive (see fig. 1-2). 
	Regarding claim 5, Robinson discloses wherein the periphery of the sealing member comprises a liquid impermeable film (¶ 0047, ln. 1-5). 
	Regarding claim 6, Robinson discloses (fig. 4) wherein the sealing member comprises a sealing member aperture (170) disposed through the sealing member (¶ 0055, ln. 1-6), wherein the reduced pressure source is configured to be coupled in fluid communication with the enclosure through the sealing member aperture (¶ 0055, ln. 1-6).  
Regarding claim 11, Robinson in view of Vitaris fail to teach wherein the breathable zone is coupled to the perimeter of the zone opening on an exterior facing surface of the sealing member by an adhesive gasket.  
Vitaris teaches (fig. 1, 3A, 4A) wherein the breathable zone is coupled to a perimeter of a zone opening (see fig. 4) on the exterior facing surface of the sealing member by an adhesive gasket (intermediate zone 52 comprising adhesive ¶ 0034, ln. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathable zone of Robinson in view of Vitaris such that the breathable zone is coupled to the perimeter of the zone opening on an exterior facing surface of the sealing member by an adhesive gasket, as taught by Vitaris in order to provide an appropriate means for fixing the breathable zone to the sealing member (Vitaris ¶ 0029, ln. 14-15). 
	Regarding claim 14, Robinson discloses wherein an interior facing surface of the breathable zone comprises a pattern coating of an adhesive (adhesive 136 may be pattern coating ¶ 0040, ln. 15-17 and may be disposed at least on the periphery of the sealing member on surface of sealing member facing the tissue site and the base layer, i.e., the breathable zone ¶ 0045, ln. 24-29).
Regarding claim 16, Robinson discloses wherein the breathable zone is coupled to the at least one wicking layer (¶ 0070, ln. 21-24). 
Robinson fails to disclose coupling by a fuse-able fiber nonwoven material. However, Robinson discloses bonding techniques for layers of the fluid management assembly including fusing (i.e., thermal welding ¶ 0053, ln. 4-8). Robinson further discloses wherein the at least one wicking layer comprises a nonwoven material (Libeltex TDL2 ¶ 0052, ln. 9-12). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathable zone and the at least one wicking layer of Robinson such that they are coupled by a fuse-able fiber nonwoven material as doing so provides a secure attachment that does not adversely affect fluid management (Robinson ¶ 0053, ln. 4-8). 
	Regarding claim 18, Robinson discloses wherein the at least one wicking layer has a grain structure adapted to wick fluid along a surface of the at least one wicking layer (¶ 0048, ln. 6-11). 
	Regarding claim 19, Robinson discloses (fig. 1-2) wherein the at least one wicking layer is a first wicking layer (176) and a second wicking layer (180) (¶ 0048, ln. 1-3), wherein the absorbent layer is positioned in fluid communication between the first wicking layer and the second wicking layer (see fig. 1-2, ¶ 0048, ln. 4-6), and wherein a peripheral portion (186) of the first wicking layer is coupled to a peripheral portion (187) of the second wicking layer providing a wicking layer enclosure (188) surrounding the absorbent layer between the first and the second wicking layer (see fig. 1-2, ¶ 0049, ln. 1-6).
	Regarding claim 21, Robinson discloses (fig. 6) at least one intermediate wicking layer (189) disposed in fluid communication between the absorbent layer and the second wicking layer (¶ 0050, ln. 8-14), wherein the second wicking layer is positioned between the intermediate wicking layer and the breathable zone (see fig. 1, 6, ¶ 0050, ln. 8-14). 
	Regarding claim 22, Robinson discloses (fig. 1-4) wherein the apertures in the periphery (160a) are larger than the apertures in the central portion (160c) (see fig. 4B, ¶ 0031, ln. 23-26), at least one of the apertures in the periphery being positioned at an edge (159) of the periphery and having an interior exposed at the edge (see fig. 4, ¶ 0037, ln. 1-4), and wherein the base layer is adapted to cover a tissue interface and tissue surrounding the tissue site (see fig. 1-2, ¶ 0030, ln. 11-17). 
	Regarding claim 23, Robinson discloses (fig. 4B) wherein a plurality of the apertures in the periphery are positioned along an edge of the periphery and having an interior exposed to the edge (see fig. 4B, ¶ 0037, ln. 1-4). 
	Regarding claim 24, Robinson discloses (fig. 1) a conduit interface (148) configured to be positioned proximate to the sealing member (see fig. 1, ¶ 0055, ln. 1-2) and in fluid communication with the enclosure (see fig. 1, ¶ 0055, ln. 6-8), wherein the reduced pressure source is adapted to provide reduced pressure to the dressing (¶ 0055, ln. 1-6), and wherein the dressing is adapted to provide a sealed space (174) relative to the tissue site for receiving reduced pressure at the tissue site (¶ 0063, ln. 1-3). 
	Regarding claim 25, Robinson discloses (fig. 1) wherein the central portion of the base layer is adapted to be positioned proximate to the tissue site (see fig. 1) and the periphery of the base layer is adapted to be positioned proximate to the tissue surrounding the tissue site (see fig. 1, ¶ 0030, ln. 11-17). 
	Regarding claim 26, Robinson discloses wherein the base layer is comprised of silicone (¶ 0034, ln. 1-4). 
	Regarding claim 27, Robinson discloses (fig. 1-4) wherein the adhesive is positioned at least between the periphery of the sealing member and the periphery of the base layer (¶ 0045, ln. 4-10). 
	Regarding claim 28, Robinson discloses wherein the adhesive is an acrylic adhesive (¶ 0040, ln. 1-3). 
	Regarding claim 29, Robinson discloses (fig. 1-4) a dressing (124) for treating a tissue site (104) (¶ 0024, ln. 1-3), comprising:
	A base layer (132) including a periphery (152) surrounding a central portion (156) (¶ 0030, ln. 1-3) and a plurality of apertures (160) disposed through the periphery and the central portion (see fig. 4A-4B, ¶ 0030, ln. 1-4),
	An adhesive (136) configured to extend through the apertures at least in the periphery of the base layer to contact tissue surrounding the tissue site (¶ 0036, ln. 1-5),
	A sealing member (140) including a periphery (164) and a central portion (168) (¶ 0045, ln. 1-2), the periphery of the sealing member positioned proximate to the periphery of the base layer (¶ 0045, ln. 4-6), wherein the central portion of the sealing member and the central portion of the base layer define an enclosure (172) (¶ 0045, ln. 6-8), 
	A breathable zone (central portion 168), the breathable zone having a higher vapor permeability than the periphery of the sealing member (see breathable zone is void of adhesive 136 and thus has a higher vapor permeability than the periphery of the sealing member where adhesive 136 is disposed), wherein an interior facing surface of the breathable zone is configured to be in direct contact with moisture in the enclosure (see fig. 1, interior facing surface of breathable zone is in contact with fluid management assembly 144, fluid management assembly 144 receives fluid ¶ 0072, ln. 1-6), and wherein an exterior facing surface of the breathable zone is configured to be in direct contact with an ambient environment external to the dressing (see fig. 1); 
	A first wicking layer (176) disposed in the enclosure (¶ 0048, ln. 1-4);
	A second wicking layer (180) disposed in the enclosure (¶ 0048, ln. 1-3); and
	An absorbent layer (184) positioned in fluid communication between the first wicking layer and the second wicking layer (see fig. 1-2, ¶ 0048, ln. 4-6). 
Robinson fails to disclose a zone opening disposed in the central portion of the sealing member, the breathable zone is positioned at the zone opening, a perimeter of the breathable zone configured to be coupled to a perimeter of the zone opening on an exterior facing surface of the sealing member. 
Vitaris teaches (fig. 1, 3A, 4A) a system (10) for treating a tissue site (abstract) in the same field of endeavor comprising a sealing member (cover layer 40), a zone opening (see zone 58) disposed in the central portion of the sealing member (see fig. 4A), a breathable zone positioned at the zone opening (see backing layer 44, fig. 4A), a perimeter of the breathable zone configured to be coupled to a perimeter of the zone opening on an exterior facing surface of the sealing member (see fig. 4A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing member of Robinson such that it includes the zone opening of Vitaris and such that the breathable zone is positioned at the zone opening, a perimeter of the breathable zone configured to be coupled to a perimeter of the zone opening on an exterior facing surface of the sealing member, in order to provide a zone that promotes the exchange of oxygen and moisture between the wound site and the atmosphere (Vitaris ¶ 0030, abstract) as well as provide an arrangement that facilitates the changing of certain individual components of the dressing without removing the entire dressing (Vitaris ¶ 0032). 
	Regarding claim 30, Robinson discloses (fig. 1-3) wherein a peripheral portion (186) of the first wicking layer is coupled to a peripheral portion (187) of the second wicking layer providing a wicking layer enclosure (188) surrounding the absorbent layer between the first and the second wicking layer (see fig. 1-2, ¶ 0049, ln. 1-6).
	Regarding claim 31, Robinson discloses wherein the breathable zone comprises a vapor permeable and liquid impermeable film (¶ 0047, ln. 1-7) having a thickness between 15 to 50 microns (¶ 0047, ln. 8-10) which overlaps with the claimed range of 10 to 30 microns. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
	Regarding claim 32, Robinson discloses wherein the breathable zone comprises a non-adhesive polyurethane film (¶ 0046, ln. 1-6).
	Regarding claim 33, Robinson discloses (fig. 1-4) wherein the adhesive is disposed on a surface of at least the periphery of the sealing member that is configured to face the base layer (see fig. 1-2, ¶ 0045, ln. 4-10), and wherein the breathable zone is free of the adhesive (see fig. 1-2). 
	Regarding claim 39, Robinson discloses (fig. 1-4) a system (102) for treating a tissue site (104) (¶ 0024, ln. 1-3), comprising:
	A dressing (124) adapted to distribute reduced pressure to the tissue site and store fluid extracted from the tissue site (¶ 0029, ln. 1-5), comprising:
	A base layer (132) including a periphery (152) surrounding a central portion (156) (¶ 0030, ln. 1-3) and a plurality of apertures (160) disposed through the periphery and the central portion (see fig. 4A-4B, ¶ 0030, ln. 1-4),
	An adhesive (136) configured to extend through the apertures at least in the periphery of the base layer to contact tissue surrounding the tissue site (¶ 0036, ln. 1-5),
	A sealing member (140) including a periphery (164) and a central portion (168) (¶ 0045, ln. 1-2), the periphery of the sealing member positioned proximate to the periphery of the base layer (¶ 0045, ln. 4-6), wherein the central portion of the sealing member and the central portion of the base layer define an enclosure (172) (¶ 0045, ln. 6-8), 
	A first wicking layer (176) disposed in the enclosure (¶ 0048, ln. 1-4);
	A second wicking layer (180) disposed in the enclosure (¶ 0048, ln. 1-3); and
	A breathable zone (central portion 168), the breathable zone having a higher vapor permeability than the periphery of the sealing member (see breathable zone positioned at the zone opening is void of adhesive 136 and thus has a higher vapor permeability than the periphery of the sealing member where adhesive 136 is disposed), wherein an interior facing surface of the breathable zone is configured to be in direct contact with moisture in the enclosure (see fig. 1, interior facing surface of breathable zone is in contact with fluid management assembly 144, fluid management assembly 144 receives fluid ¶ 0072, ln. 1-6), and wherein an exterior facing surface of the breathable zone is configured to be in direct contact with an ambient environment external to the dressing (see fig. 1); 
	An absorbent layer (184) positioned in fluid communication between the first wicking layer and the second wicking layer (see fig. 1-2, ¶ 0048, ln. 4-6);
	A conduit interface (148) configured to be positioned proximate to the sealing member (see fig. 1, ¶ 0055, ln. 1-2) and in fluid communication with the enclosure (see fig. 1, ¶ 0055, ln. 6-8), 
	A reduced-pressure source (128) adapted to be coupled in with the conduit interface (see fig. 1, ¶ 0055, ln. 1-6) to provide reduced pressure to the dressing (see fig. 1, ¶ 0029, ln. 1-3).  
Robinson fails to disclose a zone opening disposed in the central portion of the sealing member, the breathable zone is positioned at the zone opening, a perimeter of the breathable zone configured to be coupled to a perimeter of the zone opening on an exterior facing surface of the sealing member. 
Vitaris teaches (fig. 1, 3A, 4A) a system (10) for treating a tissue site (abstract) in the same field of endeavor comprising a sealing member (cover layer 40), a zone opening (see zone 58) disposed in the central portion of the sealing member (see fig. 4A), a breathable zone positioned at the zone opening (see backing layer 44, fig. 4A), a perimeter of the breathable zone configured to be coupled to a perimeter of the zone opening on an exterior facing surface of the sealing member (see fig. 4A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing member of Robinson such that it includes the zone opening of Vitaris and such that the breathable zone is positioned at the zone opening, a perimeter of the breathable zone configured to be coupled to a perimeter of the zone opening on an exterior facing surface of the sealing member, in order to provide a zone that promotes the exchange of oxygen and moisture between the wound site and the atmosphere (Vitaris ¶ 0030, abstract) as well as provide an arrangement that facilitates the changing of certain individual components of the dressing without removing the entire dressing (Vitaris ¶ 0032). 
Regarding claim 41, Robinson discloses wherein the breathable zone comprises a vapor permeable and liquid impermeable film (¶ 0047, ln. 1-7) having a thickness between 15 to 50 microns (¶ 0047, ln. 8-10) which overlaps with the claimed range of 10 to 30 microns. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
	Regarding claim 42, Robinson discloses wherein the breathable zone comprises a non-adhesive polyurethane film (¶ 0046, ln. 1-6).
	Regarding claim 43, Robinson discloses (fig. 1-4) a dressing (124) for treating a tissue site (104) (¶ 0024, ln. 1-3), comprising: a sealing member (140) including a periphery (164) and a central portion (168) (¶ 0045, ln. 1-2);
	A breathable zone (central portion 168), the breathable zone having a higher vapor permeability than the periphery of the sealing member (see breathable zone positioned at the zone opening is void of adhesive 136 and thus has a higher vapor permeability than the periphery of the sealing member where adhesive 136 is disposed), wherein an interior facing surface of the breathable zone is configured to be in direct contact with moisture in the enclosure (see fig. 1, interior facing surface of breathable zone is in contact with fluid management assembly 144, fluid management assembly 144 receives fluid ¶ 0072, ln. 1-6), and wherein an exterior facing surface of the breathable zone is configured to be in direct contact with an ambient environment external to the dressing (see fig. 1); 
Robinson fails to disclose a zone opening disposed in the central portion of the sealing member, the breathable zone is positioned at the zone opening, a perimeter of the breathable zone configured to be coupled to a perimeter of the zone opening on an exterior facing surface of the sealing member. 
Vitaris teaches (fig. 1, 3A, 4A) a system (10) for treating a tissue site (abstract) in the same field of endeavor comprising a sealing member (cover layer 40), a zone opening (see zone 58) disposed in the central portion of the sealing member (see fig. 4A), a breathable zone positioned at the zone opening (see backing layer 44, fig. 4A), a perimeter of the breathable zone configured to be coupled to a perimeter of the zone opening on an exterior facing surface of the sealing member (see fig. 4A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing member of Robinson such that it includes the zone opening of Vitaris and such that the breathable zone is positioned at the zone opening, a perimeter of the breathable zone configured to be coupled to a perimeter of the zone opening on an exterior facing surface of the sealing member, in order to provide a zone that promotes the exchange of oxygen and moisture between the wound site and the atmosphere (Vitaris ¶ 0030, abstract) as well as provide an arrangement that facilitates the changing of certain individual components of the dressing without removing the entire dressing (Vitaris ¶ 0032). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Vitaris, as applied to claim 6 above, and further in view of Miller (US Pat. No.: 8,439,894).
Regarding claim 7, Robinson in view of Vitaris fail to teach wherein the sealing member aperture and the zone opening are positioned at opposing ends of the sealing member.  
Miller teaches (fig. 12-13) a system (negative pressure bandage 10) for treating a tissue site (col. 4, ln. 28-32) and thus in the same field of endeavor comprising a sealing member (housing member 20), wherein a sealing member aperture (see opening for pump 60) and a zone opening (outlet vent 55) are positioned at opposing ends of the sealing member (see fig. 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing member aperture and the zone opening of in view of Vitaris such that they are positioned at opposing ends of the sealing member, as taught by Miller. The particular placement of the sealing aperture and the zone opening would not have modified the operation of the device and are held as an obvious matter of design choice (see MPEP §2144.04.VI.C). 	
	 
Claims 13 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Vitaris, as applied to claims 1 and 29 above, and further in view of Locke et al. (Pub. No.: US 2015/0245950 A1)
	Regarding claim 13, Robinson in view of Vitaris fail to teach wherein the breathable zone comprises an embossed portion having a decreased thickness relative to another portion of the breathable zone, and wherein the embossed portion is configured to increase the vapor permeability and an evaporative surface area of the breathable zone.  
	Locke teaches (fig. 10) a sealing member (354) for a system for treating a tissue site and thus in the same field of endeavor, wherein the sealing member comprises a breathable zone (sealing member 354 may be high moisture vapor transfer rate film ¶ 0079, ln. 6-8), wherein the breathable zone comprises an embossed portion having a decreased thickness relative to another portion of the breathable zone (¶ 0080, ln. 1-3).
While Locke does not teach wherein the embossed portion is configured to increase the vapor permeability and an evaporative surface area of the breathable zone, this limitation relates to the function of the system, which, in this case, imparts no further limitations on the structure of the device. Thus, based on the similarities of the breathable zone of the claimed invention and the breathable zone of Locke comprising the embossed portion, one of ordinary skill in the art before the effective filing date of the claimed invention can reasonably conclude that the embossed portions of Locke would increase the vapor permeability and an evaporative surface area of the breathable zone. It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathable zone of Robinson in view of Vitaris such that it comprises an embossed portion having a decreased thickness relative to another portion of the breathable zone, as taught by Locke, in order to aid in pressure transfer and further resist crushing (Locke ¶ 0080, ln. 1-3). 
	Regarding claim 38, Robinson in view of Vitaris fail to teach wherein the breathable zone comprises an embossed portion having a decreased thickness relative to another portion of the breathable zone, and wherein the embossed portion is configured to increase the vapor permeability and an evaporative surface area of the breathable zone.  
	Locke teaches (fig. 10) a sealing member (354) for a system for treating a tissue site and thus in the same field of endeavor, wherein the sealing member comprises a breathable zone (sealing member 354 may be high moisture vapor transfer rate film ¶ 0079, ln. 6-8), wherein the breathable zone comprises an embossed portion having a decreased thickness relative to another portion of the breathable zone (¶ 0080, ln. 1-3).
While Locke does not teach wherein the embossed portion is configured to increase the vapor permeability and an evaporative surface area of the breathable zone, this limitation relates to the function of the system, which, in this case, imparts no further limitations on the structure of the device. Thus, based on the similarities of the breathable zone of the claimed invention and the breathable zone of Locke comprising the embossed portion, one of ordinary skill in the art before the effective filing date of the claimed invention can reasonably conclude that the embossed portions of Locke would increase the vapor permeability and an evaporative surface area of the breathable zone. It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathable zone of Robinson in view of Vitaris such that it comprises an embossed portion having a decreased thickness relative to another portion of the breathable zone, as taught by Locke, in order to aid in pressure transfer and further resist crushing (Locke ¶ 0080, ln. 1-3).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Vitaris, as applied to claim 1 above, and further in view of Huang et al. (Pub. No.: US 2019/0083322 A1).
	Regarding claim 17, Robinson in view of Vitaris fail to teach wherein the breathable zone comprises a moisture indicator configured to indicate a color change when in contact with moisture, and wherein the moisture indicator includes an ink or wax coating on a surface of the breathable zone.  
	Huang teaches (fig. 1) a system for treating a tissue site (abstract) comprising a breathable zone (barrier layer 100 comprising moisture permeable membrane ¶ 0039, ln. 1-4 and thus comprises a breathable zone), wherein the breathable zone comprises a moisture indicator (indicating layer 200 comprising visual indicating element 210 ¶ 0040, ln. 11-12) configured to indicate a color change when in contact with moisture (¶ 0040, ln. 20-22), and wherein the indicator includes an ink coating (¶ 0040, ln. 14-20) on a surface of the breathable zone (¶ 0040, ln. 1-4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathable zone of Robinson in view of Vitaris such that it comprises the moisture indicator of Huang in order for the user to be reminded to replace the dressing timely and thus effectively improve the wound healing (Huang abstract). 

Response to Arguments
Applicant’s arguments with respect the claims rejected under 35 USC §102 have been considered but are moot because the new ground of rejection relies on a different interpretation of previously applied Robinson in view of Vitaris for any teaching or matter specifically challenged in the argument.
Applicant argues that Vitaris fails to describe, teach or suggest “a breathable zone positioned at the zone opening, a perimeter of the breathable zone configured to be coupled to a perimeter of the zone opening on an exterior surface of the sealing member”. However, as discussed in the rejection above, Vitaris teaches a sealing member (cover layer 40) including multiple zones, one of the zones being zone 58 absent of any coating, thus providing a zone opening. Vitaris further teaches a backing layer 44 positioned at the zone opening and coupled to a perimeter of the zone opening on an exterior surface of the sealing member (see fig. 4A). 
Accordingly, claim 1 is obvious over Robinson in view of Vitaris. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781        

/Adam Marcetich/Primary Examiner, Art Unit 3781